          Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 1 of 9




Lucas Buckley (Wyo. Bar # 6-3997)
Hathaway & Kunz, LLP
P.O. Box 1208
Cheyenne, WY 82003-1208
Phone: (307) 634 -7723
Fax: (307) 634-0985
lbuckley@hkwyolaw.com

Larry R. Laycock (Admitted Pro Hac Vice)
Dentons Durham Jones Pinegar P.C.
3301 North Thanksgiving Way, Suite 400
Lehi, UT 84043
801.375.6600
larry.laycock@dentons.com

ATTORNEYS FOR DEFENDANTS


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

 TIM TEICHERT on behalf of THE ESTATE   )
 OF HERMAN TEICHERT and THE             )
 ESTATE OF MINERVA TEICHERT,            )
                                        )
       Plaintiffs,                      )
                                        )
                   vs.                  )
                                        )     Case No. 21-cv-00145-ABJ
 THE CHURCH OF JESUS CHRIST OF          )
 LATTER-DAY SAINTS, a Utah corporation; )
 CORPORATION OF THE PRESIDING           )
 BISHOP OF THE CHURCH OF JESUS          )
 CHRIST OF LATTER-DAY SAINTS; and       )
 the CORPORATION OF THE PRESIDENT       )
 OF THE CHURCH OF JESUS CHRIST OF       )
 LATTER-DAY SAINTS,                     )
                                        )
       Defendants.                      )
_____________________________________________________________________________

             DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

        Defendants, The Church of Jesus Christ of Latter-Day Saints, fka Corporation of the

Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints, and fka Corporation of the

President of the Church Of Jesus Christ of Latter-Day Saints (hereinafter “Defendants”) by and
            Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 2 of 9




through their counsel of record, hereby answer, assert defenses to the allegations of Plaintiff Tim

Teichert on behalf of The Estate Of Herman Teichert and The Estate Of Minerva Teichert’s

(“Plaintiffs”) Complaint, and affirmatively allege as follows:

                DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

                                            PARTIES

       1.      Defendants lack sufficient information to admit or deny the allegations in paragraph

1 and therefore deny all allegations asserted therein.

       2.      Defendants lack sufficient information to admit or deny the allegations in paragraph

2 and therefore deny all allegations asserted therein.

       3.      Defendants lack sufficient information to admit or deny the allegations in paragraph

3 and therefore deny all allegations asserted therein.

       4.      Defendants lack sufficient information to admit or deny the allegations in paragraph

4 and therefore deny all allegations asserted therein.

       5.      Defendants admit that The Church of Jesus Christ of Latter-Day Saints is a non-

profit corporation registered with and headquartered in the State of Utah that is authorized to and

conducts business in the state of Wyoming. Defendants also admit that The Church of Jesus Christ

of Latter-Day Saints is formerly known as Corporation of the Presiding Bishop of the Church of

Jesus Christ of Latter-Day Saints and Corporation of the President of the Church of Jesus Christ

of Latter-Day Saints. Defendants deny the remaining allegations in paragraph 5.

       6.      Defendants lack sufficient information to admit or deny the allegations in paragraph

6 and therefore deny all allegations asserted therein.

       7.      Though no longer at issue as this case was removed to this Court pursuant to 28

U.S.C. 1331, Defendants admit the amount in controversy was sufficient to invoke jurisdiction in



                    DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                           Page 2 of 9
            Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 3 of 9




the Third District Court, State of Wyoming. Defendants deny the remaining allegations contained

in paragraph 7.

                            GENERAL ALLEGATIONS OF FACT

       8.      Defendants admit the allegations contained in paragraph 8.

       9.      Defendants admit the allegations contained in paragraph 9.

       10.     Defendants deny the allegations contained in paragraph 10.

       11.     Defendants admit that church members and visitors enjoyed the referenced

paintings. Defendants deny any and all remaining allegations contained in paragraph 11.

       12.     Defendants admit that, during her life, Teichert transferred to Defendants all legal

rights, title, and interests in and to certain paintings to Defendants. Defendants also admit that

Teichert sold to Defendants all rights, title, and interests in and to some of her other paintings.

Defendants lack sufficient information to admit or deny the allegations that are made with respect

to Brigham Young University and on this basis deny the same. Defendants deny any and all

remaining allegations contained in paragraph 12.

       13.     Defendants deny the allegations contained in paragraph 13.

       14.     Defendants admit the allegations contained in paragraph 14.

       15.     Defendants admit the allegations contained in paragraph 15.

       16.     Defendants lack sufficient information to admit or deny the allegations in paragraph

16 and therefore deny all allegations asserted therein.

       17.     Defendants deny the allegations contained in paragraph 17.

       18.     Defendants admit that Plaintiffs attached Certificates of Registration from the

United States Copyright Office to the Complaint. Defendants deny the efficacy, validity, and

authenticity of these Certificates of Registration and further deny that Plaintiffs own any copyright




                    DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                           Page 3 of 9
          Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 4 of 9




interests in the referenced paintings. Defendants deny any and all remaining allegations contained

in paragraph 18.

       19.     Defendants deny the allegations contained in paragraph 19.

       20.     Defendants deny the allegations contained in paragraph 20.

       21.     Defendants deny the allegations contained in paragraph 21.

       22.     Defendants deny the allegations contained in paragraph 22.

       23.     Defendants deny the existence of any implied or actual mutual promises and

understandings Minerva Teichert allegedly had with Mr. Teichert related to the so-called Cokeville

Paintings. Defendants further deny any and all remaining allegations contained in paragraph 23.

       24.     Defendants admit the allegations contained in paragraph 24.

       25.     Defendants lack sufficient information to admit or deny the allegations in paragraph

25 and therefore deny all allegations asserted therein.

       26.     Defendants admit that, as a courtesy, they informed members of the Teichert family

that they would be relocating The Song of Quetzalcoatl and other so-called Cokeville Paintings to

other facilities. Defendants further deny any and all remaining allegations contained in paragraph

26.

       27.     Defendants admit that they have always been concerned about maintaining the

integrity of the referenced paintings. Defendants deny any and all remaining allegations contained

in paragraph 27.

       28.     Defendants admit that they have always been concerned about maintaining the

integrity of the referenced paintings. Defendants deny any and all remaining allegations contained

in paragraph 28.




                    DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                           Page 4 of 9
          Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 5 of 9




       29.     Defendants admit that Tim Teichert has expressed objections to relocation of

paintings. Defendants deny the legitimacy of any expressed objections and further deny any and

all remaining allegations contained in paragraph 29.

       30.     Defendants admit that The Song of Quetzalcoatl was placed in the Star Valley

Temple. Defendants deny any need to obtain approval from Plaintiffs or from any other Teichert

family member regarding placement or other use of the subject painting. Defendants deny any

and all remaining allegations contained in paragraph 30.

       31.     Defendants admit the allegations contained in paragraph 31.                Defendants

affirmatively assert that each of the three paintings referenced as being relocated in paragraph 31

was replaced by a high-quality giclée print in the original location of each painting.

       32.     Defendants deny the allegations contained in paragraph 32.

       33.     Defendants deny the allegations contained in paragraph 33.

       34.     Defendants deny the allegations contained in paragraph 34.

       35.     Defendants deny the allegations contained in paragraph 35.

       36.     Defendants deny the allegations contained in paragraph 36.

       37.     Defendants admit that they have relocated Minerva Teichert paintings from time to

time, consistent with their rights of ownership of all rights, title, and interests in such paintings.

Defendants deny that they were required to obtain authorization from Plaintiffs to relocate any

Minerva Teichert painting. Defendants also deny that any of their actions related to The Song of

Quetzalcoatl were either inappropriate or unauthorized. Defendants deny any and all remaining

allegations contained in paragraph 37.

       38.     Defendants deny the allegations contained in paragraph 38.




                    DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                           Page 5 of 9
            Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 6 of 9




                 FIRST CLAIM FOR RELIEF – DECLARATORY RELIEF

       39.      Defendants incorporate by reference the responses in paragraphs 1-38 as if fully set

forth herein.

       40.      The allegations contained in paragraph 40 state conclusions of law requiring no

response. To the extent a response is required, Defendants deny the allegations of paragraph 40.

       41.      The allegations contained in paragraph 41 state conclusions of law requiring no

response. To the extent a response is required, Defendants deny the allegations of paragraph 41.

       42.      The allegations contained in paragraph 42 state a request from the Court and

conclusions of law requiring no response. To the extent a response is required, Defendants deny

the allegations of paragraph 42.

       43.      Defendants admit that Plaintiffs made requests. Defendants deny the legitimacy of

any such requests and further deny any impropriety arising out of the conduct of Defendants.

Defendants further deny any and all remaining allegations contained in paragraph 43.

       44.      The allegations contained in paragraph 44 state a request to the Court and

conclusions of law requiring no response. To the extent a response is required, Defendants deny

the allegations of paragraph 44.

       45.      Defendants deny any and all allegations not expressly admitted herein.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs are barred from relief by the doctrines of waiver, estoppel, laches, unclean hands,

good faith intent, equitable estoppel, accord and satisfaction, and/or other applicable equitable

defenses.




                     DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                            Page 6 of 9
              Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 7 of 9




                               THIRD AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part to the extent they would unjustly enrich

Plaintiffs.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because Teichert gifted, sold, or otherwise

transferred to Defendants all right, title, and interest in the paintings identified in the Complaint.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiffs are barred from relief because Defendants are the rightful owners of all right,

title, and interest in and to the paintings identified in the Complaint.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs are barred in whole or in part from the requested relief by applicable statutes of

limitation.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because Plaintiffs lack standing to bring

such claims against Defendants.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred in whole or in part because the Certificates of Copyright

Registration obtained by Plaintiffs are invalid.

                               NINTH AFFIRMATIVE DEFENSE

        Defendants reserve the right to assert all additional affirmative defenses under Fed. R. Civ.

P. 8(c), the laws of the United States, and any other legal or equitable defenses that may now exist

or in the future be available based on discovery and further factual investigation in this case. There

may be additional defenses which are not yet known to Defendants, but which may become known




                     DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                            Page 7 of 9
          Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 8 of 9




through future discovery or as the case progresses. Defendants reserve the right to assert each

such additional affirmative defense as the same becomes known.

       WHEREFORE, Defendants pray that this Court enter judgment denying Plaintiffs any and

all of their requested relief, dismiss the Complaint in its entirety with prejudice, and award

Defendants their costs herein, including attorneys’ fees, and such other relief as this Court deems

appropriate.


                                        JURY DEMAND

       Defendants hereby request a trial by jury of all issues in this matter.


       DATED this 3rd day of September, 2021.

                                                      THE CHURCH OF JESUS CHRIST OF LATTER-
                                                      DAY SAINTS, FKA CORPORATION OF THE
                                                      PRESIDING BISHOP OF THE CHURCH OF JESUS
                                                      CHRIST OF LATTER-DAY SAINTS, AND FKA
                                                      CORPORATION OF THE PRESIDENT OF THE
                                                      CHURCH OF JESUS CHRIST OF LATTER-DAY
                                                      SAINTS; DEFENDANTS

                                                      By:/s/ Lucas Buckley
                                                         Lucas Buckley (Wyo. Bar #6-3997)
                                                         HATHAWAY & KUNZ, LLP
                                                         P. O. Box 1208
                                                         Cheyenne, WY 82003-1208
                                                         Phone: 307-634-7723
                                                         Fax: 307-634-0985
                                                         lbuckley@hkwyolaw.com
                                                         Larry R. Laycock
                                                         Dentons Durham Jones Pinegar P.C.
                                                         3301 North Thanksgiving Way, Suite
                                                         400
                                                         Lehi, UT 84043
                                                         Phone: 801.375.6600
                                                         larry.laycock@dentons.com

                                                      ATTORNEYS FOR DEFENDANTS




                    DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                           Page 8 of 9
         Case 0:21-cv-00145-ABJ Document 13 Filed 09/03/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       This is to certify that on the 3rd day of September 2021, a true and correct copy of the
foregoing was served upon counsel as follows:

         Henry F. Bailey, Jr.                              [ ] CM/ECF
         Lance T. Harmon                                   [ ] U.S. Mail
         Bailey Stock Harmon Cottam Lopez LLP              [ ] E-mail:
         6234 Yellowstone Road                                  hank@performance-law.com
         Cheyenne, WY 82009                                     lance@performance-law.com




                                                   /s/ Candice Hough
                                                   HATHAWAY & KUNZ, LLP




                   DEFENDANTS’ ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES
                                          Page 9 of 9
